                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HEIDI SURMAN,                                        )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )       Civ. A. No. 17-184
                                                     )       Judge Nora Barry Fischer
                                                     )
UPMC PRESBYTERIAN SHADYSIDE                          )
(UPMC),                                              )
                                                     )
               Defendant.                            )

                                      ORDER OF COURT

        AND NOW this 9th day of October, 2018, in accordance with the foregoing Memorandum

Opinion.

        IT IS HEREBY ORDERED that Defendant UPMC Presbyterian Shadyside’s (UPMC)

Motion for Summary Judgment [73] is DENIED.

        IT IS FURTHER ORDERED that Plaintiff shall file her Pretrial Statement by October 23,

2018;

        IT IS FURTHER ORDERED that Defendant shall file its Pretrial Statement by November

6, 2018;

        FINALLY, IT IS ORDERED, that a Status Conference is scheduled for Tuesday,

November 13, 2018 at 4:00 p.m. in Courtroom 5B before Judge Nora Barry Fischer. Lead trial

counsel and party representatives with full settlement authority and any necessary insurance

representatives, shall be present, in person, for such Status Conference.


                                                     s/Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     U.S. District Court Judge
cc/ecf: All counsel of record.
